Exhibit 10.1

 

SENIOR HOUSING PROPERTIES TRUST

 

Summary of Trustee Compensation

 

The following is a summary of the currently effective compensation of the
Trustees of Senior Housing Properties Trust, or the Company, for services as
Trustees, which is subject to modification at any time by the Board of Trustees.

 

·                  Each Independent Trustee receives an annual fee of $40,000,
plus a fee of $1,000 for each meeting attended. Up to two $1,000 fees are
payable if more than one board and board committee meetings are held on the same
date.

 

·                  The chairpersons of the audit committee, the compensation
committee and the nominating and governance committee, each of whom is an
Independent Trustee, receive an additional annual fee of $12,500, $7,500 and
$7,500, respectively.

 

·                  Each Trustee receives a grant of 2,500 of the Company’s
common shares of beneficial interest on the date of the first board meeting
following each annual meeting of shareholders (or, for Trustees who are first
elected or appointed at other times, on the day of the first board meeting
attended).

 

·                  The Company generally reimburses all Trustees for travel
expenses incurred in connection with their duties as Trustees and for out of
pocket costs incurred from their attending certain continuing education
programs.

 

--------------------------------------------------------------------------------